Citation Nr: 1510599	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction of the evaluation for chronic fatigue syndrome (CFS), from 40 percent to 0 percent, effective December 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2011, the Veteran testified at a Regional Office hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A November 2004 rating decision granted entitlement to an evaluation of 40 percent disabling for CFS, effective March 22, 2004.

2.  Following a May 2009 examination, a July 2009 rating decision proposed to reduce the evaluation for CFS from 40 percent to 0 percent disabling.  The 40 percent rating had been in effect more than 5 years.

3.  In a July 2009 Duty to Assist letter, the Veteran was notified of the proposed rating reduction.

4.  A September 2009 rating decision implemented the reduction in the Veteran's evaluation for CFS from 40 percent disabling to 0 percent disabling, effective December 1, 2009.

5.  The evidence is in relative equipoise as to whether sustained material improvement in the Veteran's CFS under the ordinary conditions of life was demonstrated.



CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for CFS, effective December 1, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to restore the 40 percent rating for service-connected CFS is not prejudicial, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The procedural facts in this case are not in dispute.  Service connection for CFS has been in effect since March 22, 2004, at which time an initial 40 percent rating was assigned.  A July 2007 rating decision continued the 40 percent rating.

Based on May 2009 Compensation and Pension (C&P) examination report findings, the RO proposed to reduce the Veteran's CFS disability evaluation from 40 percent to 0 percent, in a July 2009 rating decision.  That same month, the AOJ sent the Veteran a letter notifying him of the proposed reduction.  The Veteran never responded.  In a September 2009 rating decision, the Veteran's CFS disability evaluation was reduced from 40 percent to 0 percent.  The Veteran subsequently appealed the decision.

In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify the Veteran of this proposed reduction, and provide him or her with at least 60 days time to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b) (2014), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether the examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c) (2014). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The 40 percent evaluation for the Veteran's CFS was awarded effective March 22, 2004, and was reduced effective December 1, 2009, more than five years later.  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) (2014) apply in the instant case.

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) (2014) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2014).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a) (2014), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b) (2014).

In a May 2009 C&P CFS examination report, the VA examiner noted that the date of the disability onset was 2004.  The examiner noted that after the Veteran left active duty in August 1992, the Veteran developed low energy.  The examiner wrote that compared to the Veteran's previous C&P examination in June 2007, the Veteran had a better sleep pattern, was upright most of the day, had less back pain, and more energy.  The Veteran stated that he was not working and had not worked since 1995.

Upon examination, it was noted that the Veteran still had low energy but that his fatigue varied in location.  The Veteran reported that sometimes the fatigue was in his neck and sometimes in his back.  At the time of the examination, the Veteran reported that the fatigue was in his feet, knees, and ankles.  The Veteran noted that it was difficult for him to get out of bed and he had to slowly put pressure on his feet.  The VA examiner noted that the Veteran slept eight hours per night, quit smoking two months ago, did not drink alcohol, and that he ate meat, vegetables, and starches.  The Veteran noted that the periods of fatigue can vary day-to-day or month-to-month.  

The VA examiner noted that there was debilitating fatigue but that it was not constant or nearly so, that it waxed and waned, and that there were no incapacitating episodes.  The Veteran's fatigue did not last 24 hours or longer after exercise.  The percentage of restriction of routine daily activities was 50 percent, and the duration of this extent of restriction was one month.  

The Veteran's symptoms were noted as generalized muscle aches, generalized weakness, and migratory joint pains.  The generalized muscle aches, weakness, and pains were frequent.  The VA examiner noted that the Veteran's fatigue would affect his usual daily activities.  Chores, shopping, exercise, sports, recreation, and traveling would all be moderately affected.  Bathing, dressing, and toileting would be mildly affected.  Feeding and grooming were not affected at all.  The Veteran was diagnosed with fatigue of unknown origin.  

The VA examiner noted that the Veteran did not meet the criteria of new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months.  Additionally, the examiner noted that the Veteran did not meet the criteria for other clinical conditions that may produce similar symptoms that have been excluded by thorough evaluation, based on history, physical examination, and appropriate tests.  The VA examiner noted that the Veteran did not meet at least 6 of the 10 CFS diagnostic criteria.

Based on this examination, in a July 2009 rating decision, the AOJ proposed to reduce the Veteran's disability rating for CFS from 40 percent to 0 percent.  Because the Veteran had been rated for CFS, at 40 percent, for over five years, "only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination."  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  The Board notes that only one examination was used to justify the Veteran's reduction, thereby violating the specific requirements to reduce the Veteran's disability rating for CFS.  Id.

While the Veteran had another C&P CFS examination in April 2011, this examination was over two years after the rating decision that the AOJ based the reduction on.  Additionally, the April 2011 C&P examination was not as "full and complete" as the September 2004 C&P examination that initially diagnosed the Veteran with CFS.  In the April 2011 C&P examination, the VA examiner noted that he had not reviewed the Veteran's private medical records or the Veteran's service medical records, but had only reviewed the Veteran's VA medical records and vocational rehabilitation notes.  The examiner also noted that he did not personally examine the Veteran, and based his opinion solely on conversations he had with the Veteran's primary care physician (PCP).  Based on these conversations, the VA examiner opined that it did not appear that the Veteran had met 6 of the 10 criteria for CFS.  

In a December 2011 DRO hearing, the Veteran testified that during the day, he had to take breaks constantly to get off his feet, and sometimes had to lie down.  He stated that in the morning it was worse and that he had to take breaks every hour and a half to two hours, and then, as the day progresses, he becomes more organized and his medicine started working.  The Veteran testified that he had limited range of motion in his arms, hands, being able to bend over, stoop down, and get up.  He stated that he had weakness in his arms, neck, and upper and lower back.  The Veteran testified that he did not get a full night's sleep because he was constantly woke up.  The Veteran's son testified that prior to serving in the Gulf War, his father was normal; the Veteran worked eight hours a day, came home, functioned normally, went to bed, and woke up the next morning.  The Veteran's son testified that in the last 12 years, after leaving active service, his father changed.  Now, if the Veteran can get two productive hours a day in, that was good.

Considering the evidence as a whole, the evidence as to whether there was improvement in the Veteran's CFS is in relative equipoise.  While the July 2009 C&P examination report noted that the Veteran did not meet the criteria for CFS, only one examination was used.  Additionally, the VA examiner in the April 2011 C&P examination never personally examined the Veteran.  In his December 2011 testimony, the Veteran stated that he still had CFS symptoms.  Significantly, the Veteran and his son, as laypersons, are competent to report symptoms they perceive through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 40 percent disability rating for CFS to 0 percent was improper and the 40 percent disability rating is hereby restored.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 40 percent rating for the Veteran's CFS is restored, effective December 1, 2009.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


